Per Curiam.
We are satisfied that a correct disposition was made in this ease and the order should be affirmed.
While the defendants have made the point that awards should not have been made in favor of the “ intervenors,” still it seems to us that the hearing before the referee indicated that the parties proceeded upon the theory that the court would have the right to make proper disposition of the claims of the former employees, who had severed their connection with the group and fund.
In view of the fact that each of these parties would be entitled, in a separate action, to obtain the amount which was awarded in each case, we are of the opinion that the defendants now should be estopped from making the point that the relief which the parties obtained should be the subject of separate law suits.
The order appealed from should be affirmed, without costs.
Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.
Order unanimously affirmed, without costs.